Citation Nr: 1137835	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1978 to May 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2007 Board remand.

In June 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board denied the claim on appeal by a September 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2011 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.

A letter was sent to the Veteran and his representative on August 2, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran's representative submitted a response indicating that the Veteran waived the 90 day waiting period and requested that the Board proceed with adjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to seek clarification of a December 2008 VA examination report.  The March 2011 Joint Motion directs the Board to seek clarification of the report because the VA examiner provided no explanation for the negative medical opinion.  The examiner concluded that the Veteran's two service-connected disabilities, hearing loss and tinnitus, did not preclude him from securing and following substantially gainful employment.  As the Joint Motion noted, however, the examiner did not provide any supporting rationale or explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, clarification is required.

Furthermore, while this appeal was being considered at the Court, the RO provided the Veteran with an additional audiological evaluation in August 2010.  That examiner concluded that hearing loss and tinnitus caused no functional impairment that would affect the Veteran's ability to perform the physical and sedentary activities of employment.  But the examiner also noted that the Veteran may experience difficulties hearing and understanding verbal instructions.  This examiner also did not provide any supporting explanation for the negative medical opinion, to include why difficulty hearing and understanding verbal instructions would not constitute functional impairment or preclude substantially gainful employment in light of the Veteran's education and work history.  This examination, therefore, does not obviate the need for clarification of the December 2008 examination report. 

The Board notes that the Veteran has asserted, in various statements of record, to include his TDIU claim, a June 2007 Board hearing, and the two VA examinations, that his prior occupations included concrete finishing, construction, school bus driver, and carpenter.  The Veteran's highest level of education was high school.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the same VA examiner who conducted the December 2008 VA examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected bilateral hearing loss and bilateral tinnitus, only, preclude his performance of substantially gainful employment (more than marginal employment) consistent with his educational background of a high school degree and an employment history that includes construction, bus driver, and carpentry.  The examiner must also address the August 2010 VA examination.

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination to determine the severity of his service-connected disabilities and whether they alone preclude substantially gainful employment.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



